DETAILED ACTION
Response to Amendment
The Amendment filed on 3/14/2022 has been entered. 
Claim Status
	Claims 21-26, 29-32 and 35-40 are pending.	
	Claims 1-20, 27-28 and 33-34 are canceled by Applicant. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Kevin T. LeMond, Reg. No. 35933 on 3/21/2022.
The application has been amended as follows: 
21. (Currently Amended) A method for forming a semiconductor device comprising: 
providing (i) a fin structure extending horizontally in a first direction, (ii) an isolation layer surrounding a lower portion of the fin structure, (iii) a gate structure disposed over a portion of the fin structure and a portion of the isolation layer, wherein the gate structure extends horizontally in a second direction that is substantially perpendicular to the first direction, and (iv) sacrificial sidewall spacers disposed on 
recessing the isolation layer to expose an upper surface of the lower portion of the fin structure;
forming doped semiconductor material on the upper surface exposed on the lower portion of the fin structure; 
doping a base portion of the fin structure by diffusing dopants from the doped semiconductor material of a first conductivity type through the upper surface of the lower portion of the fin structure,  
removing the sacrificial sidewall spacers;
forming source and drain regions on opposing sides of the gate structure; and
subsequent to removing the sacrificial sidewall spacers and prior to forming the source and drain regions, depositing a dielectric fill material over the isolation layer,
wherein the source and drain regions are doped with a dopant of a second conductivity type, different from the first conductivity type.  
Reasons for Allowance
Claims 21-26, 29-32 and 35-40 are allowed with Terminal Disclaimer filed on 2/14/2022 disclaiming the terminal portion of any patent granted on this applicant which would extend beyond the expiration date of 9,559,191 B2.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The 
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). 
Applicant combines the allowable subject matters in claim 34 into the claim 21, the most relevant prior art references (US 9,153,692 B2, hereinafter Kim, US 8,809,173 B1 to Yin and US 8,890,207 B2 to Wu) substantially teach some of limitations in claim 21, but not the limitations of “subsequent to removing the sacrificial sidewall spacers and prior to forming the source and drain regions, depositing a dielectric fill material over the isolation layer” recited in claim 21 as indicated in the previous Final Office Action dated on 12/13/2021. Therefore, the claim 21 is allowed.
Regarding claims 22-26, 29-31, they are allowed due to their dependencies of claim 21.
Regarding claim 32, similar to claim 21, the claim 32 includes allowed limitation of “subsequent to removing the sacrificial sidewall spacers and prior to forming the source and drain regions, depositing a dielectric fill material over the isolation layer”. Therefore, the claim 32 is allowed. 
Regarding claims 35-40, they are allowed due to their dependencies of claim 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARUN LU/Primary Examiner, Art Unit 2898